          Case 2:18-cv-00131-YY    Document 26       Filed 07/30/21    Page 1 of 2




George J. Wall, OSB No. 934515
gwall@eastpdxlaw.com
825 NE 20th Ave., Suite 330
Portland, OR 97232
Telephone: 503-236-0068
Facsimile: 503-236-0028
Attorney for Plaintiff, SHANNON TOWNSEND




                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON


SHANNON TOWNSEND,                               Civil Action No.: 2:18-cv-00131-YY

        Plaintiff,                              AMENDED ORDER AWARDING ATTORNEY
                                                FEES PER 28 USC 406(b)
   v.

KILOLO KIJAKAZI,
Acting Commissioner,
Social Security Administration,

        Defendant.



        IT IS HEREBY ORDERED pursuant to 42 USC 406(b), an attorney fee in the

amount of $21,304.00 pursuant to Section 206(b)(1) of the Social Security Act, 42 USC

406(b)(1). With credit taken for EAJA fees paid in the amount of $5,602.56, the net

amount due plaintiff’s counsel is $15,701.44.

        IT IS SO ORDERED:

Dated: July 30, 2021
                                      /s/ Youlee Yim You
                                  U.S. Magistrate Judge



Page 1 - AMENDED ORDER AWARDING                                            George J. Wall
ATTORNEY FEES PER 42 USC 406(b)                                            Attorney at Law
                                                                      825 NE 20th Ave., Ste. 330
                                                                         Portland, OR 97232
                                                                         Tel: 503-236-0068
                                                                         Fax: 503-236-0028
        Case 2:18-cv-00131-YY     Document 26   Filed 07/30/21    Page 2 of 2



Proposed Order submitted on July 27, 2021:

/s/ George Wall


George J. Wall, OSB No. 934515
gwall@eastpdxlaw.com
825 NE 20th Ave., Suite 330
Portland, OR 97232
Telephone: 503-236-0068
Facsimile: 503-236-0028
Attorney for Plaintiff, Shannon Townsend




Page 2 - AMENDED ORDER AWARDING                                       George J. Wall
ATTORNEY FEES PER 42 USC 406(b)                                       Attorney at Law
                                                                 825 NE 20th Ave., Ste. 330
                                                                    Portland, OR 97232
                                                                    Tel: 503-236-0068
                                                                    Fax: 503-236-0028
